                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                   Petitioner,                              8:13CV195

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                   Respondents.

       This matter is before the court on Petitioner William C. Floyd Jr.’s
(“Petitioner” or “Floyd”) motion for a court order. (Filing No. 177.) Floyd
represents that on March 13, 2019, a case worker at the Tecumseh State
Correctional Institution (“TSCI”) searched Floyd’s cell and confiscated a big bag
of his legal material including his brief and exhibit list which are due in this court
by March 25, 2019. Floyd asks the court for an order directing TSCI to return all
his legal materials and to grant him additional time to submit his brief and exhibit
list. Upon consideration,

      IT IS ORDERED that:

       1.    On or before the close of business on Wednesday, April 10, 2019,
counsel for the Respondents shall submit a brief and such evidentiary materials as
may be necessary (such as affidavits) addressing Petitioner’s present motion for a
court order (filing no. 177).
      2.    The court expressly defers consideration of Floyd’s request for a
continuance until further order of the court.1

      3.     The clerk of the court is directed to set a pro se case management
deadline using the following text: April 10, 2019: check for Respondents’
response to Petitioner’s motion.

      Dated this 20th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




      1
         The court advises Floyd that if the Respondents’ response and supporting
materials demonstrate that Floyd’s factual assertions about the alleged impediment
to his timely submission of his brief lack merit, then the court will consider
dismissing this matter without prejudice and without further notice for lack of
prosecution. If the court were to do that, then any future habeas petition Petitioner
may seek to file would be subject to the one-year statute of limitations and
restrictions on second or successive petitions under the Antiterrorism and Effective
Death Penalty Act (“AEDPA”). See 28 U.S.C. § 2244(b), (d).

                                         2
